DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maier et al. (U.S. Pub. No. 2010/0280762), hereinafter “Maier”.
Regarding claim 21, Maier teaches:
A system (See the Abstract.), comprising: 
an imaging device that captures at least one image of a tissue sample using optical sectioning (See [0019]: “The data generation site has one or more spectroscopic devices which generate a test Raman data set for a test renal sample.”); 4Application No.: 16/967,052Docket No.: 2115-007655-US-NPB 
an image interpretation subsystem configured to receive the at least one image from the image device and operates to display the at least one image of the tissue sample (See [0062]: “The Xpert™ software may be used to process spectroscopic data and information received from the spectroscopy module 110 to obtain various spectral plots and images, and to also carry out various multivariate image analysis methods discussed later herein below.” Also see [0083].); and 
a communication module interfaced with the imaging device and operates to transmit the at least one image from the imaging device to the image interpretation subsystem located remotely from the imaging device (See [0018]: “The present disclosure further provides for a method to generate a diagnosis of renal disease state where a test Raman data set from a test renal sample is generated at a data generation site remote from an analysis center. The test Raman data set is transmitted over a data communication network to an analysis center.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (Detection of human brain tumor infiltration with quantitative stimulated Raman scattering microscopy, 14 October 2015, Science Translational Medicine, Vol. 7, No. 3090, Pages 1-12), hereinafter “Ji”, in view of Potts (Generalized Additive Neural Networks, 1999, Proceedings of the fifth ACM SIGKDD international conference on Knowledge discovery and data mining, Pages 194-200).
Claim 1 is met by the combination of Ji and Potts, wherein
Ji teaches:
A system (See the Abstract and Fig. 1.), comprising: 
an imaging device that captures an image of a tissue sample at an optical section of the tissue sample (See field of views in Fig. 1 on page 2 and Fig. 6 on page 8.), where the tissue sample has a thickness larger than the optical section (See page 8: “Notably, SRS microscopy can only image at a maximal depth of penetration of about 100 mm in biological tissues. Consequently, detecting residual tumor deeper than 100 mm would not be possible unless the tissue in question was surgically exposed.” Since images are generated at varying depths of the tissue sample according to this passage, the tissue sample thickness appears to be larger than the optical section.); and 
a diagnostic module configured to receive the image for the tissue sample from the imaging device and generate a diagnosis for the tissue sample by applying a [classifier] to the image (See  page 9: “Using samples from the remaining 18 patients, we constructed a [generalized additive model (GAM)] with a logistic link, which was used to build a classifier capable of predicting the probability that a given FOV contained tumor.”).
Ji does not disclose the following; however, Potts teaches:
applying a machine learning algorithm (See page 195: “GAMs can also be presented as constrained forms of flexible universal approximators such as projection pursuit regression 161 and artificial neural networks [17]. The basic architecture for a generalized additive neural network (GANN) has a separate MLP with a single hidden layer of h units for each input variable [17]”.)
Motivation to combine:
Ji and Potts together teach the limitations of claim 1. Potts is directed to a similar field of art (application of generalized additive models and neural networks). Therefore, Ji and Potts are combinable. Modifying the system and method of Ji by simple substitution of the generalized additive model for the generalized additive neural network of Potts would yield the expected and predictable result of improved predictive power of the model (see the last paragraph on page 194 in Potts). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ji and Potts in this way.

Claim 2 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 1 wherein 
And Ji further teaches:
the imaging device generates the image of the tissue sample using Stimulated Raman Scattering (See page 2: “We collected [stimulated Raman scattering (SRS)] images at two Raman frequencies (2845 and 2930 cm−1) for each 300 × 300–mm2 field of view (FOV) and extracted the signals of lipid and protein based on their Raman intensity ratios at the two frequencies in normal human brain tissue.”).

Claim 3 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 2 wherein 
And Ji further teaches:
the imaging device images the tissue sample at a first Raman shift in the range from 2820cm-1 to 2880cm-1, and at a second Raman shift in the range from 2920cm-1 to 2980cm-1 (See page 2: “We collected SRS images at two Raman frequencies (2845 and 2930 cm−1) for each 300 × 300–mm2 field of view (FOV) and extracted the signals of lipid and protein based on their Raman intensity ratios at the two frequencies in normal human brain tissue.”).

Claim 5 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 1 wherein the diagnostic module generates a diagnosis for the tissue sample using a convolutional neural network (See page 195: “GAMs can also be presented as constrained forms of flexible universal approximators such as projection pursuit regression 161 and artificial neural networks [17]. The basic architecture for a generalized additive neural network (GANN) has a separate MLP with a single hidden layer of h units for each input variable [17]”.).

Claim 6 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 1 wherein 
And Ji further teaches:
the diagnostic module classifies the tissue sample into categories including a tumoral tissue category or a nontumoral tissue category, where the tumoral tissue category is a tissue sample with a tumor and the nontumoral tissue category is a tissue sample without a tumor (See the Abstract: “The classifier was built using more than 1400 images from patients with glioblastoma and epilepsy, and could distinguish between tumor infiltrated and nontumor regions with >99% accuracy, regardless of tumor grade or histologic subtype.”).

Claim 7 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 6 wherein 
And Ji further teaches:
the tumoral tissue category includes a surgical subcategory and a nonsurgical subcategory, where the surgical subcategory indicates the tumor should be removed by surgery and the nonsurgical subcategory indicates the tumor should not be removed by surgery (See Fig. 6A, portions of tumoral tissue that can and cannot be removed, defined by tumor margin. Further see page 5: “However, surgeons lack an effective means for ensuring optimal surgical results, leaving removable tumor in the operative cavity in up to 83% of glioma resections (29). Suboptimal tumor removal occurs because surgeons must balance tumor removal with preservation of neurologic function and because of difficulty in visualizing tumor during surgery (3). Here, we demonstrate how SRS imaging could be used to detect occult tumor by revealing microscopic cancer infiltration in surgical specimens.” ).

Claim 8 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 6 wherein 
And Ji further teaches:
the nontumoral tissue category includes a subcategory for normal brain tissue and a subcategory for gliosis tissue (See page 4: “The classifier was created from an array of tumors encountered in and near the CNS (table S1) so that it could be broadly generalizable. However, because glial tumors are more infiltrative and have less distinct margins than nonglial tumors, discriminating glial tumor infiltration from noninfiltrated brain poses the greatest challenge.” Also see Table 2, “abnormal”/hypercellular is considered a subcategory for gliosis tissue.).

Claim 9 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 7 wherein 
And Ji further teaches:
the surgical subcategory includes a subcategory for glial tumors and a subcategory for nonglial tumors (See page 4: “We therefore created a separate quasi-likelihood GAM, including only glial tumors and controls.”). 

Claim 10 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 9 wherein 
And Ji further teaches:
the subcategory for nonglial tumors includes further subcategories for schannoma tumors, meningioma tumors, metastatic tumors, pituitary tumors and medulloblastoma tumors (See Fig. 5C on page 6.).

Claim 11 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 9 wherein 
And Ji further teaches:
the subcategory for glial tumors includes further subcategories for glioblastoma tumors and low grade glioma tumors (See Figs. 5A and C on page 6.).

Claim 16 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 1 wherein 
And Ji further teaches:
the diagnostic module generates the diagnosis for the tissue sample by determining a quantitative measure of cellularity for the tissue sample (See the section “Detection of tumor infiltration using quantitative SRS microscopy” on page 4.).

Claim 17 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 1 wherein 
And Ji further teaches:
the diagnostic module receives two or more image segments for the tissue sample, generates a diagnosis for each image segment by applying the [classifier] to the image segment, and generates a diagnosis for the tissue sample by aggregating the diagnoses for the image segments (See Figs. 5-6.).
And Potts further teaches:
applying the machine learning algorithm (See page 195: “GAMs can also be presented as constrained forms of flexible universal approximators such as projection pursuit regression 161 and artificial neural networks [17]. The basic architecture for a generalized additive neural network (GANN) has a separate MLP with a single hidden layer of h units for each input variable [17]”.)
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 18 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 17 wherein, 
And Ji further teaches:
for each image segment, the diagnostic module classifies the tissue sample into categories using a [classifier] which thereby yields a probability for each category and normalizes the probabilities across the categories to one (See Fig. 5C on page 6.).
And Potts further teaches:
using a neural network (See page 195: “GAMs can also be presented as constrained forms of flexible universal approximators such as projection pursuit regression 161 and artificial neural networks [17]. The basic architecture for a generalized additive neural network (GANN) has a separate MLP with a single hidden layer of h units for each input variable [17]”.)
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 20 is met by the combination of Ji and Potts, wherein
The combination of Ji and Potts teaches:
The system of claim 18 wherein, 
And Ji further teaches:
for the given image, the diagnostic module sets probabilities for any nontumoral tissue categories to zero and renormalizes the probabilities across all of the categories to one, where the nontumoral tissue categories indicate that a tissue sample is without a tumor (See Fig. 5C and its caption on page 6.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (Detection of human brain tumor infiltration with quantitative stimulated Raman scattering microscopy, 14 October 2015, Science Translational Medicine, Vol. 7, No. 3090, Pages 1-12), in view of Potts (Generalized Additive Neural Networks, 1999, Proceedings of the fifth ACM SIGKDD international conference on Knowledge discovery and data mining, Pages 194-200), in view of Lu et al. (Label-Free Neurosurgical Pathology with Stimulated Raman Imaging, 2016, Integrated Systems and Technologies, Pages 3451-3462), hereinafter “Lu”.
Claim 4 is met by the combination of Ji, Potts, and Lu, wherein
The combination of Ji and Potts teaches:
The system of claim 3 wherein 
The combination of Ji and Potts does not disclose the following; however, Lu teaches:
the imaging device further images the tissue sample at a third Raman shift in the range from 2750cm-1 to 2820cm-1 (See page 3454: “Previous studies have demonstrated that SRS imaging of tissue at approximately 2,854 cm1 mainly maps the distribution of lipids with high vibrational contrast, and imaging at approximately 2,940 cm1 maps the distribution of both protein and lipid (35). We used a simple linear unmixing process to extract and retrieve information about the distribution of proteins from the signal generated by the protein/lipid Raman shift. We assigned lipid signals to the green channel and protein signals to the blue channel (Fig. 1B). In these two-color images, red blood cells appear cyan colored (greenish-blue) because hemoglobin yields strong non-Raman two-photon two-color absorption signals in both channels (36). We also tuned to the third Raman-silent frequency at 2,800 cm1 to image hemoglobin in a separate channel and assigned that signal a magenta color. Having tuned our SRS system to these parameters, we proceeded to image a panel of brain tissues that either had been frozen and cryosectioned or that had been freshly harvested (Supplementary Table S1).12”). 
Motivation to combine:
Ji, Potts, and Lu together teach the limitations of claim 6. Lu is directed to a similar field of art (distinguishing tumor from nontumor tissue with stimulated Raman imaging). Therefore, Ji, Potts, and Lu are combinable. Modifying the system and method of Ji and Potts by adding the capability of “[imaging] the tissue sample at a third Raman shift in the range from 2750cm-1 to 2820cm-1”, as taught by Lu, would yield the expected and predictable result of providing additional hemoglobin information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ji, Potts, and Lu in this way.


Claim(s) 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (Detection of human brain tumor infiltration with quantitative stimulated Raman scattering microscopy, 14 October 2015, Science Translational Medicine, Vol. 7, No. 3090, Pages 1-12), in view of Potts (Generalized Additive Neural Networks, 1999, Proceedings of the fifth ACM SIGKDD international conference on Knowledge discovery and data mining, Pages 194-200), in view of Desroches et al. (A new method using Raman spectroscopy for in vivo targeted brain cancer biopsy, 29 January 2018, Nature, Pages 1-10), hereinafter, hereinafter “Desroches”.
Claim 12 is met by the combination of Ji, Potts, and Desroches, wherein
The combination of Ji and Potts teaches:
The system of claim 1 wherein 
The combination of Ji and Potts does not disclose the following; however, Desroches teaches:
the diagnostic module classifies the tissue sample into categories, such that at least one of the categories is a non-diagnostic category for images that cannot be categorized (See page 5: “. Te so-called non-diagnostic category contains samples that should not have been collected because they are either associated with normal brain or with infiltrated tissue containing less than 60% of cancer cells.”).
Motivation to combine:
Ji, Potts, and Desroches together teach the limitations of claim 13. Desroches is directed to a similar field of art (cancer diagnosis of brain tissue with Raman spectroscopy). Therefore, Ji, Potts, and Desroches are combinable. Modifying the system and method of Ji and Potts by adding the capability of “[classifying] the tissue sample into categories, such that at least one of the categories is a non-diagnostic category for images that cannot be categorized”, as taught by Desroches, would yield the expected and predictable result of correctly identifying poor quality samples. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ji, Potts, and Desroches in this way.

Claim 13 is met by the combination of Ji, Potts, and Desroches, wherein
The combination of Ji, Potts, and Desroches teaches:
The system of claim 12 wherein 
And Desroches further teaches:
the diagnostic module classifies the tissue sample into categories using a neural network and the neural network is trained with images designated as unable to be categorized (See page 5: “Classification of the data was therefore performed using a support vector machine (SVM) algorithm and its performance was preliminarily evaluated using a leave-one-out cross-validation (LOOCV) approach, with the histopathological assessment as ground truth…For classification purposes the 280 samples were divided into two categories. The so-called non-diagnostic category contains samples that should not have been collected because they are either associated with normal brain or with infiltrated tissue containing less than 60% of cancer cells. The second category, labeled dense cancer is associated with samples with >60% cancer cells and that should have been collected for diagnostic purposes.” Then see page 8: “Leave-one-out cross-validation (LOOCV) was used to determine the classification accuracy, sensitivity and specificity, treating all spectra except one as the training data for the classifier, with the other spectra as the testing data and repeating this for each spectrum”).
Motivation to combine:
See the motivation to combine in the treatment of claim 12.

Claim 19 is met by the combination of Ji, Potts, and Desroches, wherein
The combination of Ji and Potts teaches:
The system of claim 18 wherein 
The combination of Ji and Potts does not disclose the following; however, Desroches teaches:
the diagnostic module generates a diagnosis for the tissue sample by omitting the diagnoses for image segments classified in a non-diagnostic category, where the non-diagnostic category indicates that a given segment cannot be categorized (See page 5: “Classification of the data was therefore performed using a support vector machine (SVM) algorithm and its performance was preliminarily evaluated using a leave-one-out cross-validation (LOOCV) approach, with the histopathological assessment as ground truth…For classification purposes the 280 samples were divided into two categories. The so-called non-diagnostic category contains samples that should not have been collected because they are either associated with normal brain or with infiltrated tissue containing less than 60% of cancer cells. The second category, labeled dense cancer is associated with samples with >60% cancer cells and that should have been collected for diagnostic purposes.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 12.


Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in claim 14: “the diagnostic module generates a secondary diagnosis for the tissue sample by applying a secondary method to the image and classifies the tissue sample in the non-diagnostic category when the secondary diagnosis does not agree with the diagnosis for the tissue sample from the machine learning algorithm, where the secondary method does not use machine learning.” Claim 15 is dependent on claim 14 and is accordingly indicated as having the same allowable subject matter.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661